{¶ 17} I concur with the holding in the lead opinion that the conviction for possessing a weapon under a disability must be affirmed. But because I believe that the issue concerning the motion to suppress is moot, I separately concur.
 {¶ 18} As the lead opinion emphasizes, the money recovered from Allwood played no role in the conviction for having a weapon under a disability and related only to the drug charges for which Allwood was acquitted. The trial court itself stated on the record that the money was inconsequential. Accordingly, to the extent that the lead opinion addresses the ruling on the motion to suppress, its holding is merely advisory in nature. I would hold that the suppression issue is moot and simply affirm the weapons conviction. Therefore, I separately concur. *Page 1